78 Wyo. 426 (1958)
330 P.2d 112
LAURA REDWINE, Administratrix of the Estate of WILLIAM R. SHELTON, Deceased, and LAURA REDWINE, Individually, Appellant, (Plaintiffs below)
vs.
GORDON FITZHUGH and JAMES FITZHUGH, Appellee, (Defendants below).
No. 2832.
Supreme Court of Wyoming.
October 7, 1958.
Before BLUME, C.J. and HARNSBERGER and PARKER, JJ.
Brief by A.J. Williams.

ON PETITION FOR REHEARING

OPINION
Mr. Justice HARNSBERGER delivered the opinion of the court.
The appellant asks rehearing on the theory that in examining the decision of the lower court this court had given consideration to the degree of the crop maturation. This premise is completely incorrect, as we expressly refused to speculate upon the degree of the crop maturation and there was no evidence brought to us by the appeal on that subject.
The petition for rehearing must, therefore, be denied.
DENIED.